[DO NOT PUBLISH]


                     IN THE UNITED STATES COURT OF APPEALS

                                  FOR THE ELEVENTH CIRCUIT          FILED
                                   ________________________ U.S. COURT OF APPEALS
                                                                               ELEVENTH CIRCUIT
                                           No. 11-12139                           APRIL 27, 2012
                                       Non-Argument Calendar                       JOHN LEY
                                                                                    CLERK
                                     ________________________

                         D.C. Docket No. 3:10-cr-00013-MMH-MCR-1

UNITED STATES OF AMERICA,

lllllllllllllllllllllllllllllllll lllllll                                         Plaintiff-Appellee,

                                                   versus

WALTER L. WILLIAMS,

                                            lllllllllllllllllll lllllllllllllllllllllDefendant-Appellant.

                                    ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                             (April 27, 2012)

Before TJOFLAT, MARCUS and BLACK, Circuit Judges.

PER CURIAM:

        Walter Williams was convicted at a bench trial on two counts for

distribution of heroin, one count for possession of heroin with intent to distribute,
and one count for possession of cocaine with intent to distribute, all in violation of

21 U.S.C. § 841(a)(1), and one count for felon in possession of a firearm, in

violation of 18 U.S.C. §§ 922(g)(1) and 924(e).1 Williams appeals his convictions,

raising one issue: whether the district court erred in denying his motion to suppress

evidence the police found in a search of his vehicle following his arrest, to-wit: a

Smith & Wesson .45 caliber pistol, heroin, and cocaine. The search was conducted

without a warrant, and Williams contends that none of the exceptions for

warrantless searches applied.

      We review a district court’s denial of a motion to suppress under two

standards. We examine the court’s findings of fact for clear error, and its

application of the law to those facts de novo. United States v. Bervaldi, 226 F.3d

1256, 1262 (11th Cir. 2000). The district court referred Williams’s motion to

suppress to a magistrate judge. He held an evidentiary hearing and recommended

that the district court deny the motion. Williams objected to the recommendation,

but only as to the magistrate judge’s legal conclusions. The district court overruled

his objections and denied his motion. Since Williams did not object to the

magistrate judge’s fact findings, our review is limited to the district court’s

application of Fourth Amendment law. We find no error in the application and


      1
          The court conducted the bench trial on facts the parties presented via stipulation.

                                                 2
therefore affirm.

      Here are the facts on which the district court based its ruling. On August 24,

2009, an undercover narcotics detective in the Jacksonville, Florida Sheriff’s office

bought heroin from Williams, which Williams obtained from his pick-up truck.

The detective bought heroin from Williams again, three days later on August 27;

this sale took place inside Williams’s pick-up truck. On September 14, 2009,

narcotics officers in the Sheriff’s office, aware of the August 14 and 27 heroin

sales, spotted Williams near his truck. He saw them approaching and attempted to

get into his truck. But they seized him and placed him under arrest, in handcuffs.

As they were doing so, one of the officers noticed a gun in the pocket of the door

on the driver’s side of the truck.

      The officers placed Williams in a police car, and then seized the truck, for

they had reason to believe that it contained contraband and thus was subject to

forfeiture. They drove the truck to the police station, where, pursuant to the

Sheriff’s office’s standard procedures, they searched it. The search uncovered the

suspected contraband: heroin and cocaine, located in the truck’s ash tray, and the

gun that had been seen in the pocket of the driver’s-side door.

      The district court’s conclusion that the foregoing facts gave the officers

probable cause to arrest Williams for the drug offenses for which he was convicted


                                          3
is unassailable. Also unassailable is the court’s conclusion that, given the totality

of the circumstances, the officers had probable cause to believe that the truck

contained evidence of Williams’s heroin trafficking. Accordingly, the automobile

exception to the Fourth Amendment’s warrant requirement authorized the

warrantless search. See United States v. Tamari, 454 F.3d 1259, 1261 (11th Cir.

2006). The exception applied even though the officers searched the truck after

taking Williams into custody and securing the vehicle. United States v. Birdsong,

982 F.2d 481, 483 (11th Cir. 1993). The court concluded, alternatively, that the

officers’ inventory search was proper. We agree. See South Dakota v. Opperman,

428 U.S. 364, 376, 99 S. Ct. 3092, 3100 (1976).

      AFFIRMED.




                                           4